DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:
John W. Foderick, M.D., DATE: September 8, 1989

Petitioner,
Docket No. C-113

DECISION CR 43

-v-

The Inspector General.

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTION FOR SUMMARY DISPOSITION

On March 29, 1989, the Inspector General (the I.G.)
notified Petitioner that he was being excluded from
participation in the Medicare program and any State
health care program. The I.G. told Petitioner that his
exclusions were due to the fact that Petitioner
surrendered his license to practice medicine in the State
of Minnesota while a formal disciplinary proceeding was
pending before the Minnesota Board of Medical Examiners
(the Board of Medical Examiners). Petitioner was advised
that in the event he obtained a valid license to practice
medicine from the State of Minnesota, he would have the
right to apply for reinstatement to the Medicare and
State health care programs.

Petitioner timely requested a hearing, and the case was
assigned to me for a hearing and decision. I conducted a
prehearing conference by telephone on May 23, 1989, at
which Petitioner appeared pro se. He requested that I
appoint counsel to represent him in this proceeding. I
ruled that I had no authority to appoint counsel to

1 «state health care program" is defined by
section 1128(h) of the Social Security Act, to include
any State Plan approved under Title XIX of the Act (such
as Medicaid). I use the term "Medicaid" hereafter to
represent all State health care programs from which
Petitioner was excluded.
2

represent Petitioner, but I advised him that he had the
right to obtain counsel. I suggested to Petitioner that
he contact resources in his community which might provide
legal services. Petitioner did not obtain counsel.

During the May 23 prehearing conference, the I.G. stated
that he intended to move for summary disposition in this
case. I issued a Prehearing Order on June 1, 1989,
which established a schedule for filing the motion and
responding to it, and which also provided for oral
argument on the motion. The I.G. timely filed a motion
for summary disposition, to which Petitioner responded.
Neither party requested oral argument on the motion.

I have considered the arguments contained in the I.G.'s
motion for summary disposition, the undisputed material
facts, and applicable law and regulations. I conclude
that the exclusions imposed and directed by the I.G. are
authorized by section 1128(b) (4) (B) of the Social
Security Act and are reasonable. Therefore, I am
deciding this case in favor of the I.G.

ISSUES
The issues in this case are whether:

1. Petitioner surrendered his license to practice
medicine and surgery while a formal disciplinary hearing
was pending which concerned his professional competence,
professional performance, or financial integrity within
the meaning of Section 1128(b) (4) (B) of the Social
Security Act;

2. It would be relevant for Petitioner to prove that the
Board of Medical Examiners deprived him of due process;

3. The exclusions imposed and directed against
Petitioner are reasonable;

4. Summary disposition is appropriate in this case.
3
FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Petitioner is a doctor of medicine. I.G. Ex. 1/3.

2. Petitioner held a license to practice medicine and
surgery in the State of Minnesota. I.G. Ex. 1/3.

3. The Board of Medical Examiners is the state agency
responsible for the licensure of, and, if necessary, the
imposition of discipline, against physicians and surgeons
in Minnesota. I.G. Ex. 5/2.

4. In the Fall of 1987, the Board of Medical Examiners
received a complaint against Petitioner, alleging that he
abused alcohol. I.G. Ex. 5/2.

5. In May 1988, pursuant to an order issued by the Board
of Medical Examiners, Petitioner submitted to a mental
and physical examination. I.G. Ex. 1/3.

6. The Board of Medical Examiners Discipline Committee
concluded that the examination established that
Petitioner suffered from serious physical impairments and
deteriorating mental abilities that rendered him unable
to practice medicine and surgery safely and that provided
a basis for disciplinary action by the Board. I.G. Ex.
5/2.

7. Based on this evidence, the Discipline Committee held
a conference with Petitioner at which it recommended that
Petitioner permanently surrender his license to practice
medicine in Minnesota, in order to avoid the necessity of
further disciplinary proceedings. I.G. Ex. 5/2.

8. On June 15, 1988, as a condition for the Board of
Medical Examiners terminating its investigation,
Petitioner agreed to permanently surrender his license to
practice medicine and surgery in Minnesota. I.G. Ex.
1/4-5.

2 The parties' exhibits and memoranda will be

cited as follows:

Petitioner's Exhibit P. Ex. (number) / (page)
Petitioner's Memorandum P.'s Memorandum at
a (page)
I.G.'s Exhibit I.G.'s Ex. (number) /
(page)
I.G.'s Memorandum I.G.'s Memorandum at

(page)
4

9. On June 15, 1988, the Board of Medical Examiners
issued a Stipulation and Order accepting Petitioner's
surrender of his license to practice medicine and surgery
in Minnesota. I.G. Ex. 1/6.

10. Subsequently, Petitioner requested the Board of
Medical Examiners to modify or void its June 15, 1988
Stipulation and Order. I.G. Ex. 2/3.

11. Petitioner's request was denied by the Board of
Medical Examiners on February 14, 1989. I.G. Ex. 2/3.

12. Subsequently, Petitioner requested the Board of
Medical Examiners to reconsider its decision not to
modify or void its June 15, 1988 Stipulation and Order.
I.G. Ex. 3/3.

13. On May 17, 1989, the Board of Medical Examiners
affirmed its February 14, 1989 decision not to void or
modify the June 15, 1988 Stipulation and Order. I.G. Ex.
3/3.

14. On May 17, 1989, the Board of Medical Examiners held
that its June 15, 1988 Stipulation and Order was its
final decision in Petitioner's case. I.G. Ex. 3/5.

15. The Secretary of Health and Human Services (the
Secretary) delegated to the I.G. the authority to
determine, impose, and direct exclusions pursuant to
section 1128 of the Social Security Act. 48 Fed. Reg.
21662, May 13, 1983.

16. On March 29, 1989, the I.G. excluded Petitioner from
participating in the Medicare program, and directed that

he be excluded from participating in Medicaid. I.G. Ex.

4/2.

17. Petitioner's exclusions are effective until such
time as his license to practice medicine and surgery in
Minnesota is restored and he is reinstated as a provider.
I.G. Ex. 4/3.

18. Petitioner's exclusions are based upon section
1128(b) (4) (B) of the Social Security Act. I.G. Ex. 4/2.

19. Petitioner's assertion that the Board of Medical
Examiners deprived him of due process is not relevant.
See Social Security Act, sections 205(b), 1128(b) (4) (B).

20. There do not exist disputed issues of material fact
in this case; therefore, summary disposition is
5

appropriate. ee Federal Rules of Civil Procedure, Rule
56.

21. Petitioner surrendered his license to practice
medicine and surgery while a formal disciplinary hearing
was pending which concerned his professional competence,
professional performance, or financial integrity within
the meaning of section 1128(b) (4) (B) of the Social
Security Act. Findings 3-17.

22. The I.G. had discretion to exclude Petitioner from
participation in Medicare and to direct his exclusion
from participation in Medicaid. Social Security Act,
Section 1128(b) (4) (B).

23. The exclusions imposed and directed by the I.G. are
reasonable. Social Security Act, section 1128(b) (4) (B).

ANALYSIS

The I.G. bases his motion for summary disposition on
Petitioner's voluntary surrender of his license to
practice medicine and surgery in Minnesota. According to
the I.G., there are no disputed issues of material fact
in this case. The I.G. asserts that Petitioner
surrendered his license as a condition for terminating a
formal disciplinary proceeding against Petitioner which
concerned his professional competence. Therefore,
according to the I.G., Petitioner's case falls within the
provisions of section 1128(b) (4) (B) of the Social
Security Act, and the I.G. has discretion to exclude
Petitioner from participation in Medicare and to direct
that he be excluded from participation in Medicaid. The
I.G. argues that the indefinite length of the exclusions
is justified by the purpose of the exclusion law, which
is in part to protect program beneficiaries from
individuals or entities who are capable of causing harm.

3 Section 1128(b) (4) (B) provides that the

Secretary may impose and direct exclusions against any
individual or entity who:

surrendered . . . a license... [to provide
health care] while a formal disciplinary hearing
was pending before . . . [any State licensing
authority] and the proceeding concerned the
individual's or entity's professional competence,
professional performance, or financial integrity.
6

Petitioner argues that the Board of Medical Examiners'
actions in this case are not justified by the facts. He
contends that elements in the record of the investigation
concerning his license are "clearly false... ." P.'s
Memorandum at 3. He also contends that the Board of
Examiners' Medical decision in his case is not final,
evidently because an appeal of the Board's decision is
pending or contemplated.

1. Petitioner surrendered his license to practice

i ea su: il 1 discipli i
was pending which concerned his professional competence,
professional performance, or financial integrity within

the meaning of section 1128(b)(4)(B) of the Social
Security Act.

I conclude that the Board of Medical Examiners!
investigation of Petitioner constituted a "formal
disciplinary proceeding" pertaining to Petitioner's
professional competence or performance. I conclude
further that Petitioner's surrender of his professional
license to the Board of Medical Examiners Disciplinary
Committee was a surrender of a license while a
disciplinary hearing was pending concerning Petitioner's
professional competence or performance. Therefore the
I.G. had authority to exclude Petitioner pursuant to
section 1128(b) (4) (B) of the Social Security Act.

The undisputed facts of this case are that the Board of
Medical Examiners received a complaint concerning
Petitioner and initiated an investigation, which included
ordering that Petitioner submit to a physical and mental
examination. Based on the results of this examination,
the Board of Medical Examiners Disciplinary Committee
scheduled a conference with Petitioner at which it
recommended that Petitioner permanently surrender his
license to practice medicine and surgery as a condition
for avoiding further proceedings against him. Petitioner
agreed, and this agreement was memorialized in a written
Board order. Findings 3-9.

Although section 1128(b) (4) (B) does not define the term
"formal disciplinary proceeding," it is reasonable to
conclude from the face of the statute, and from
legislative history, that the law refers to a license
proceeding which places a party's license in jeopardy and
which provides that party with an opportunity to defend
against charges which might result in a license
suspension or revocation. This interpretation is
consistent with the purpose of the law. As is noted
above, the law is intended to protect Medicare
beneficiaries and Medicaid recipients from individuals
7

and entities who are demonstrated to be untrustworthy.
The law presumes that an individual or entity who
surrenders a health care license in the face of charges,
and in the circumstance where he has the opportunity to
defend himself, is as likely to be untrustworthy as the
individual or entity who loses a license after litigating
the issue of his or her professional competence,
performance, or financial integrity.

The facts of this case establish both that charges had
been made against Petitioner and that he had been
afforded. an opportunity to defend himself against those
charges. It is apparent that the confrontational phase
of the Board of Medical Examiners' case against
Petitioner was in its early stages. See I.G. Ex. 5/2.
But it is equally apparent that Petitioner agreed to
surrender his license to practice medicine and surgery at
a point in the process where it was apparent that the
ultimate result would be a formal resolution of his
entitlement to retain his license.‘

The law does not define the terms "professional
competence, professional performance, or financial
integrity." I conclude that the plain meaning of the
terms "professional competence" and "professional
performance" encompasses those circumstances where
license revocation proceedings concern the question of
whether a party's ability to provide health care ina
competent and professional manner has been compromised
for reasons of health. That is precisely what was at
issue in the Board of Medical Examiners' proceeding
against Petitioner.

I conclude that Petitioner "surrendered" his license
within the meaning of the law. Petitioner asserts that
the decision of the Board of Medical Examiners to accept
his surrender of his license is not "final," evidently
contending that he plans to continue to petition the
Board of Medical Examiners to reconsider its final order,
to take such appeals from that order as may be available
to him, or to collaterally attack the order. Petitioner
appears to be arguing that there may be some uncertainty
as to the finality of the order, and that he has not
actually "surrendered" his license to practice medicine.

4 Arguably, a different situation might have

existed had Petitioner surrendered his license at the
point where the Board of Medical Examiners had received a
complaint concerning Petitioner, but before the
Disciplinary Committee had taken any action in
Petitioner's case.
I disagree with Petitioner's contentions. First, the
record of this case does not show that there are
additional proceedings pending concerning the surrender
of Petitioner's license. But even if additional
proceedings were pending, I conclude that Petitioner's
surrender of his license to the Board of Medical
Examiners constitutes a "surrender" within the meaning of
section 1128(b) (4) (B).

The law does not contain qualifying language which would
suggest that a license surrender must be litigated
through all potential appeals and collateral attacks in
order to constitute a surrender upon which exclusions
could be predicated. Indeed, the law provides that a
license surrender which occurs during a disciplinary
proceeding is sufficient to trigger the exclusion
provisions--regardless whether the individual or entity
who surrenders the license subsequently has a change of
heart and appeals or petitions for reconsideration.

2. Petitioner's assertion that the Board deprived him of
due process is not relevant.

Petitioner's central argument is that the proceedings
before the Board of Medical Examiners which led to his
surrendering his license to practice medicine were based
on an incomplete and inaccurate record, and were thus
deficient. Therefore, according to Petitioner, actions
taken by the I.G. to exclude him from participation in
Medicare and State health care programs are unjustified.

Petitioner's assertions concerning the Board of Medical
Examiners! proceedings in his case amount to a claim that
these proceedings are defective because he was denied due
process of law. Petitioner's argument is the same
argument as was offered by the petitioner in Frank Waltz
M.D. v. The Inspector General, Docket No. C-86, decided
September 1, 1989. I held in the Waltz case that the
petitioner's argument concerning the fairness of a state
licensing board's license revocation proceeding was
irrelevant to the issue of the I.G.'s authority to impose
and direct exclusions based on the state board's final
action. I reaffirm that holding here.

My authority to hear and decide exclusion cases is
limited to deciding whether the decisions made by the
Secretary comport with statutory and regulatory
standards. If Petitioner's assertions are not relevant
to the Secretary's exclusion decision, then they are
beyond the bounds of the issues which I may consider ina
hearing concerning that decision.
There are several issues which a petitioner may
potentially argue in a hearing brought to challenge
exclusions imposed pursuant to section 1128(b) (4) (B).
A petitioner may argue that: a formal disciplinary
proceeding was not pending against him; the proceeding
was not before a State licensing authority; the
proceeding did not concern his professional competence,
professional performance, or financial integrity; he did
not actually surrender his license to provide health
care; or that the term of the exclusions imposed and
directed against him is unreasonable.

However, as I held in Waltz, a hearing on exclusions
imposed and directed pursuant to section 1128(b) (4) may
not be used by a petitioner to mount a collateral attack
on a state board's action. The I.G.'s authority to
impose and direct exclusions pursuant to section
1128 (b) (4) (B) emanates from the actions taken by state
licensing boards. The law instructs the Secretary to
rely on these boards' actions. The law does not intend
that the Secretary examine the fairness or propriety of
the process which led to the boards' actions.
Consequently, the section of the exclusion law pursuant
to which Petitioner was excluded does not provide him
with a legitimate basis in this hearing td argue that the
Board of Medical Examiners deprived him of due process.

Furthermore, the sections of the law which provide for
administrative hearings in exclusion cases do not
authorize collateral challenges of state board decisions
on due process grounds. Congress directed the Secretary
to provide excluded parties with the opportunity to have
hearings as to their exclusions. Social Security Act,
section 1128(f). The law provides that an excluded party
be given reasonable notice and opportunity for a hearing
by the Secretary to the same extent as is provided by
section 205(b) of the Social Security Act.

5 As I noted in Waltz, the exclusion law does not
operate as a bar to a petitioner appealing a state
board's action. Moreover, were Petitioner to
successfully appeal the Board of Medical Examiners'
action, and thereby have his license to practice medicine
and surgery in Minnesota reinstated, then the duration
aspect of the exclusions would be satisfied, and
Petitioner would be eligible for reinstatement as a
participant in Medicare and Medicaid.
10
Section 205(b) states that:

Upon request by any . . . individual who makes a
showing in writing that his or her rights may be
prejudiced by any decision the Secretary has
rendered . .. [the Secretary] shall give such

. . + [individual] reasonable notice and
opportunity for a hearing with respect to such
decision, and if a hearing is held, shall on the
basis of evidence adduced at the hearing, affirm,
modify, or reverse his findings of fact and such
decision.

(Emphasis added).

As I held in Waltz, this section does not provide a
petitioner with the right in an administrative hearing to
argue issues which are not relevant to the Secretary's
(or pursuant to delegation, the I.G.'s) exclusion
decision. In this case, the "decision" which is
challenged is the I.G.'s determination to exclude
Petitioner based on the Board of Medical Examiners'
acceptance of Petitioner's surrender of his license to
practice medicine and surgery. The fairness of the Board
of Medical Examiners' action is not relevant to the
I.G.'s exclusion decision and is not a basis on which I
may decide the reasonableness of the exclusions.

3. Summary disposition is appropriate in this case.

Summary disposition is appropriate in an exclusion case
where there are no disputed issues of material fact and
where the undisputed facts demonstrate that one party is
entitled to judgment as a matter of law. Howard B.
Reife, D.P.M. v. The Inspector General, Docket No. C-64,
decided April 28, 1989; Michael I. Sabbagh, M.D. v. The
Inspector General, Docket No. C-59, decided February 22,
1989; Jack W. Greene v. The Inspector General, Docket No.
C-56, decided January 31, 1989, appeal docketed, DAB No.
89-59, Decision No. 1078 (1989); See F.R.C.P. 56.

As is noted supra, there are potential questions of fact
which may arise in an exclusion hearing brought to
challenge exclusions imposed and directed pursuant to
section 1128(b) (4) (B) of the Social Security Act. I have
carefully considered the arguments of the parties with
respect to each of these possible issues, and I conclude
that there exist no disputed issues of material fact with
respect to any of them.

The first potential question of fact in this case is
whether a formal disciplinary hearing was brought against
11

Petitioner. The I.G. has offered the Orders of the Board
of Medical Examiners and the affidavit of the Chairman of
its Disciplinary Committee which establish that, based on
a complaint filed against Petitioner, and the results of
physical and mental examinations, a disciplinary hearing
had been implemented. Findings 4-9; I.G. Ex. 5.
Petitioner has not challenged the veracity of any of this
evidence. He asserts, however, that the proceedings of
the Board of Medical Examiners were not "formal
disciplinary proceedings" within the meaning of section
1128(b)(4)(B). P.'s Memorandum at 8. The issue asserted
by Petitioner is not a question of fact, but is a legal
question of how to characterize the Board proceedings
which involved Petitioner. I concluded that the
proceeding before the Board of Medical Examiners
concerning Petitioner was a "formal disciplinary
proceeding." See, Part I of this Analysis, supra.

The second potential question of fact is whether the
proceeding was before a State licensing authority. The
unrebutted evidence in this case is that the Board of
Medical Examiners is a State licensing authority.
Finding 3. Petitioner argues that he did not actually
appear before the Board of Medical Examiners, but before
its Disciplinary Committee. P.'s Memorandum at 7.
However, it is not disputed that the Disciplinary
Committee is a component of the Board of Medical
Examiners with delegated authority to hear and decide
questions of potential license suspension or revocation.

The third potential question of fact is whether the
proceeding concerned Petitioner's professional
competence, professional performance, or financial
integrity. The evidence offered by the I.G. as to this
issue establishes that the disciplinary proceeding
against Petitioner was grounded on complaints that he
abused alcohol, and findings from physical and mental
examinations which showed that Petitioner experienced
diminished physical and mental capacity. Findings 4-6.
Although Petitioner asserts that the facts upon which the
Board of Medical Examiners based its actions are "false,"
he does not dispute that the proceeding against him
concerned his professional competence or performance.

The fourth potential question of fact in this case is
whether Petitioner actually surrendered his license to
provide health care. Petitioner seems to argue that, in
fact, he did not surrender his license, asserting that
"final disposition" of his case has not been made. P.!
Memorandum at 9. However, the evidence offered by the
I.G. establishes that Petitioner surrendered his license
to practice medicine and surgery to the Board of Medical
12

Examiners. Findings 8-9. The Board of Medical Examiners
issued its final order in Petitioner's case. Finding 14.
And, although Petitioner disputes the characterization of
these acts pursuant to section 1128(b) (4) (B), he does not
offer meaningful challenge to the evidence offered by the
I.G. Petitioner's argument therefore relates to the
legal issue of how to characterize his license surrender
pursuant to the exclusion law, and not to the facts. As
I have held supra at Part I of this analysis, Petitioner
"surrendered" his license, as defined by law.

The final potential question of fact is the
reasonableness of the exclusions the I.G. imposed and
directed against Petitioner. The I.G. imposed and
directed exclusions which will remain in effect until
Petitioner's license to practice medicine and surgery in
Minnesota is restored and he is reinstated by the I.G.

The I.G. asserts that its exclusion determination in this
case is consistent with Congress' intent that individuals
or entities who lose their licenses to provide health
care in any State for reasons pertaining to their
professional competence or performance, or their
financial integrity, be excluded in all states from
participating in Medicare or in Medicaid until such time
as they reacquire their licenses and demonstrate their
trustworthiness as providers of services. I.G.'s
Memorandum at 16. The I.G. therefore asserts that, as a
matter of law, the only reasonable exclusion
determination that can be made in a case of this type is
to impose and direct exclusions which will remain in
effect until the restoration of a petitioner's license.
If this analysis is accepted, then the only factual
issues that may be litigated in a hearing to challenge
exclusions imposed pursuant to section 1128(b)(4)(B) are
those discussed su , which relate to the issue of
whether there exists a basis in law to impose exclusions.

I agree with the I.G.'s argument in this case as it
pertains to exclusions of Petitioner from participating
in Medicare or Medicaid programs which encompass the
activities which had been licensed under state law. In
this instance, it is apparent, from both the face of the
statute and from legislative history, that Congress
concluded that individuals and entities who lost their
licenses to provide health care in a State were not to be
trusted to provide previously licensed care to Medicare
beneficiaries or Medicaid recipients:

The provisions of . . . [the law] would permit the
Secretary to exclude . . . persons [whose licenses
13

had been revoked] in all States and to require the
State to exclude them from participation in any
State health care program.

This provision would also permit the exclusion of
individuals or entities who surrender their licenses
while disciplinary proceedings involving professional
competence, professional conduct, or financial integrity
are pending. This provision will prevent unfit
practitioners from avoiding exclusion through the
expedient of surrendering their license before the State
can conclude proceedings against them.

S. REP. No. 109, 100th Cong., lst Sess. 7, reprinted in
1987 U.S. CODE CONG. & ADMIN. NEWS 688.

Given this legislative directive, it is reasonable to
conclude that Congress intended that individuals and
entities excluded pursuant to section (b) (4) be excluded
with respect to their licensed activities until such time
as they regain their licenses and demonstrate their
fitness for reinstatement. Thus, the exclusions imposed
and directed in this case are reasonable, given the
nature and terms of Petitioner's license revocation.

CONCLUSION

Based on the undisputed material facts and the law, I
conclude that the 1.G.'s determination to exclude
Petitioner from participation in the Medicare program,
and to direct that Petitioner be excluded from
participating in Medicaid, was justified pursuant to
section 1128(b)(4)(B) of the Social Security Act. I
conclude further that the exclusions imposed and directed
by the I.G. are reasonable insofar as the exclusions
apply to Petitioner's rendering care as a physician.
Therefore, I am entering a decision in favor of the I.G.
in this case.

/s/

Steven T. Kessel
Administrative Law Judge
